In a negligence action to recover damages for personal injury, loss of services and medical expenses, plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County, entered August 1, 1963 after a nonjury trial, upon the court’s opinion-decision, as dismissed the complaint against the defendant Board of Education of the City of Mount Vernon and the defendant Edward Logie. Judgment, insofar as appealed from, affirmed, without costs. In our opinion, the trial court’s determination of the factual issues was not against the weight of the evidence (cf. Maltz v. Board of Educ., 32 Misc 2d 492, affd. 282 App. Div. 888). We are also of the opinion that, on the record presented, any error in excluding evidence of custom did not prejudice defendants’ substantial rights and may be disregarded (CPLR 2002). Beldock, P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.